TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00531-CR



                                Royal Olaf Broten III, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-04-900610, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Royal Olaf Broten III seeks to appeal an order revoking community supervision. The

trial court has certified that Broten waived the right of appeal. The appeal is dismissed. See Tex. R.

App. P. 25.2(d).




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 12, 2008

Do Not Publish